Citation Nr: 0719084	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  00-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for amyloidosis, status 
post kidney transplant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA regional office in Detroit, Michigan that denied 
service connection for amyloidosis, status post kidney 
transplant and related disability.

The case was remanded by decisions of the Board dated in 
November 2003 and May 2005.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran asserts that he developed amyloidosis with renal 
failure leading to kidney transplant as the result of 
exposure to Agent Orange while stationed in Vietnam.

The record reflects that the veteran's VA treating physician, 
Dr. B., diagnosed primary amyloidosis and advanced renal 
insufficiency following diagnostic testing and kidney biopsy 
in August 1997.  In a letter dated in July 1999, Dr. B. 
stated that the veteran developed renal failure and end-stage 
kidney disease secondary to primary amyloidosis.  It was 
added that "[p]rimary amyloidosis is a very uncommon 
condition, closely related to multiple myeloma, a cancer of 
the immune system.  It is quite plausible that [the 
veteran's] renal failure is related to his exposure to Agent 
Orange in Vietnam."  Following the November 2003 Board 
remand, Dr. B.'s opinion was concurred in on VA examination 
in August 2004.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for 
conditions that include light chain-associated (AL) 
amyloidosis.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

However, notwithstanding the foregoing presumption provisions 
that arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

It is shown that although VA doctors in 1999 and 2004 
provided opinions which tended to directly attribute the 
development of amyloidosis to Agent Orange exposure in 
service, upon subsequent review of the record by the Board, 
it was determined that those physicians did not provide 
adequate reasons and bases to support their opinions in the 
context of appropriate medical literature.  The case was once 
again remanded to the RO for an examination by a physician 
with the appropriate expertise to provide a comprehensive 
nexus opinion as to whether amyloidosis was related to 
service on any basis, to include exposure to herbicides, and 
irrespective of the fact that amyloidosis is on the list of 
diseases for which presumptive service connection is not 
warranted. 

The Board observes that the ensuing VA examination was 
performed by a VA nurse practitioner, who while providing a 
comprehensive examination, appears to have based a nexus 
opinion almost solely on whether amyloidosis was on the list 
of presumptive illnesses sanctioned by the Academy of 
Sciences - the same disorders the Secretary of Veterans 
Affairs has denied a presumption based on exposure to 
herbicides.

In the Statement of Accredited Representative dated in 
February 2007 and the May 2007 Informal Hearing Presentation, 
the appellant's representative strongly points out that the 
Board's remand instructions were not followed because the 
veteran was not examined by a physician with appropriate 
expertise to provide a medical opinion on the question at 
issue.  It is also argued that the examiner should have 
provided a medical opinion regardless of whether or not 
amyloidosis is on the list of diseases for which presumptive 
service connection is not warranted.  The representative 
asserts that as such, the VA examination was inadequate for 
rating purposes and must be rescheduled.  The Board agrees 
and finds that re-examination is warranted.  

A remand by the Board confers upon a claimant a substantive 
right to have the remand instructions accomplished.  Where 
the remand orders of the Board are not complied with, the 
Board itself errs in failing to insure compliance. See 
Stegall v West, 11 Vet. App. 268, 271 (1998).  Therefore, the 
case must once again be remanded to obtain the needed opinion 
to cure the deficiency. See 38 C.F.R. § 19.9 (2006) and 
Stegall, supra.

Under the circumstances, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded 
a VA examination by a specialist 
with Agent Orange-related diseases 
expertise to evaluate the 
veteran's claim.  The examiner 
should indicate whether or not he 
has a specialty in such matters.  
The claims folder and a copy of 
this remand must be made available 
to the physician prior to the 
examination.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be solicited.  All 
indicated tests and studies should 
be performed, and all clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  Based on a 
review of the complete medical 
record and the current 
examination, the physician should 
render a medical opinion as to 
whether it is at least as likely 
as not that amyloidosis is related 
to exposure to herbicides or 
whether amyloidosis is related to 
the veteran's military service on 
any basis other than the veteran 
having been exposed to herbicides.  
In answering this question, the 
physician must support the opinion 
with citation to all relevant 
medical literature.  The examiner 
should reconcile his or her 
opinion with other conclusions of 
record.  All factors upon which 
the VA medical opinion is based 
must be set forth in the record 
and the physician must utilize the 
burden of proof as set forth 
above.

The physician should provide a 
complete rationale and basis for 
the opinion which should be set 
forth in detail.

2.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially as the physician's 
expertise and in providing a 
medical opinion.  If the report is 
insufficient or deficient, it 
should be returned for corrective 
action. See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


